DETAILED ACTION
Claim 12 is withdrawn from consideration.  A complete action on the merits of pending claims 1-11 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 has limitations pertaining to a time constant of temperature changes at the target heat-generating portion in relation to the stopping and restarting of power.  First, the claim states “at the target heat-generating portion” it is unclear if this is the actual heat generating portion or where the heat transfer member and heat generating portion meets.  Additionally, unless a thermal time constant is defined as the time for an element of a thermistor to change 63.2% of the difference between the initial and final temperature.  With no bounds on temperatures used there are an infinite number of time constants that are being claimed.  
Claim 9 recites “a switch control portion being used to control operation of the switch control portion”.  This seems unclear because the switch control portion is operating itself.  This limitation will be interpreted as written in claim 1 “a switch control portion being used to control operation of the switch portion”.  Claims 10 and 11 are being rejected based on their dependency on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura US 20040082971.
Regarding claims 1, 9, and 10, Miura teaches a control device (Fig. 1 unit 3); and a treatment instrument configured to be attached to the control device (Fig. 1 1), the treatment instrument includes a handle (Fig. 1 finger holes), a shaft (Fig. 1 between finger holes and treatment section 9), and a grasping portion for grasping and applying treatment to a treatment target (Fig. 1 treatment section 9), the grasping portion includes respective first and second grasping members being attached to one another (Fig. 1 7 and 8), wherein the first and second grasping members are pivotally supported on one end of the shaft so as to be opened or closed with respect to one another (Fig. 1 shows them open Fig. 5B shows them closed); and wherein the first grasping member comprises a heat generating structure element having opposed respective distal and proximal ends (Fig. 4A), the heat generating structure element includes a heat transfer member (Fig. 4A heat transfer plate 22) and a plurality of heat-generating portions coupled to one another (Fig. 4B heating elements 21a-c), the heat transfer member configured to transmit thermal energy to the treatment target (par. [0056]) and wherein the plurality of heat-generating portions being coupled to the heat transfer member along a longitudinal direction extending from the distal end to the proximal end along the heat transfer member so as to transmit heat to the heat transfer member (Fig. 4A and par. [0055]), a power source portion supplying electrical power to the plurality of heat-generating portions (Fig. 6 generating section 36a), a switch portion selects one target heat-generating portion from the plurality of heat-generating portions to be used as a target to which electrical power is to be supplied from the power source portion (Fig. 6 heat setting section 33), a switch control portion being used to control operation of the switch control portion such that the one target heat-generating portion is sequentially switched from of the plurality of heat-generating portions, and an energization control portion being used to control at least one of a switching timing of the target heat-generating portion by the switch control portion and wherein electrical power to be supplied from the power source portion to the target heat-generating portion (Fig. 6 power control section 36B controls which of 21 gets the power so it is determining where the power goes and switches it to the proper heating element).
Regarding claims 2 and 11, Miura teaches an index-value measuring portion used to measure respective index values that are to be used as indices of temperatures of the plurality of heat-generating portions, wherein based on the index values (Fig. 6 resistance detection 35 and memory 40), the energization control portion controls at least one of the switching timing of the target heat-generating portion by the switch control portion and the electrical power to be supplied from the power source portion to the target heat-generating portion (par. [0062] input and decision making done by heating setting section 33).
Regarding claim 5, Miura teaches wherein the energization control portion maintains constant a peak value of electrical power to be supplied from the power source portion to the target heat- generating portion and continually energizes the target heat-generating portion to control energization time based on the index value of the target heat-generating portion (par. [0088] maintaining at maximum heating levels).
Regarding claims 6 and 7, Miura teaches wherein the index-value measuring portion measures respective temperatures of the plurality of heat-generating portions and in a condition where one of the plurality of heat-generating portions having a lowest temperature among the plurality of heat-generating portions, is selected as the target heat-generating portion (par. [0066] 35 communicates the value of the heating elements 21 and the outputs to each is changed in 36 through 4 different channels), the energization control portion performs a first control to control at least one of the switching timing and the electrical power to be supplied from the power source to the target heat-generating portion such that electrical power is supplied in a greater quantity to the target heat-generating portion than to each remaining heat-generating portion, and wherein the energization control portion performs the first control in a condition where a temperature difference between a lowest temperature and a highest temperature in the plurality of heat-generating portions is equal to or greater than a first threshold (par. [0065] 36b controls the power to the individual elements 21 based on the detection of 35 par. [0088] maintaining at maximum heating levels meaning it is bringing the lower ones up the proper temperature).
Regarding claim 8, Miura teaches wherein the treatment target is a biological tissue (par. [0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Iida US 20030060816.
Regarding claims 3 and 4, Miura teaches wherein the energization control portion sets the switching timing with a constant interval and controls, a peak value of electrical power to be supplied from the power source portion to the target heat-generating portion ([0088] maintaining at maximum heating levels). 
Miura does not explicitly teach wherein the energization control portion controls the switching timing such that time from stopping a supply of electrical power until starting a next supply of electrical power becomes equal to or smaller than a time constant of temperature changes at the target heat-generating portion and the intervals.
Iida, in an analogous device, teaches the specific heating elements 47 can be increased or not send power based on where the tissue is located (par. [0091]).  The interval would be the location of tissue in the jaws.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the energization control portion to turn up or down different sections of the heating elements at different times, as taught by Iida.  This presents the advantage of directly targeting the tissue areas since the tissue will cool the regions of the device it touches (par. [0091]).  Specifically for claim 3, see the 112 rejection above any movement of the tissue would change the energy delivery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794